 1
     THOMAS A. JOHNSON, #119203
     Kristy M. Horton, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5                         IN THE UNITED STATES DISTRICT COURT
 6                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
                                                    )
 8   UNITED STATES OF AMERICA,                      )   Case No.: 2:17-cr-00238-TLN
 9                                                  )
                    Plaintiff,                      )   DEFENDANT’S STIPULATION AND
10          v.                                      )   ORDER FOR CONTINUANCE OF J&S
                                                    )
11   STEVE SUBAL SMITH,                             )   Date: May 2, 2019
                                                    )   Time: 9:30 a.m.
12                  Defendant.                      )   Judge: Hon. Troy L. Nunley
13                                                  )

14
            IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
15
     Judgment and Sentencing scheduled for May 2, 2019, is continued to May 30, 2019, at
16
     9:30 a.m. in the same courtroom. The PSR schedule is to be amended as follows:
17
18   Judgment and Sentencing date:                              May 30, 2019
19
20   Reply or Statement                                         May 23, 2019

21   Motion for Correction of the Pre-Sentence
     Report shall be filed with the court and                   May 16, 2019
22   served on the Probation Officer and opposing
23   counsel no later than:

24   The Pre-Sentence Report shall be filed with
     the court and disclosed to counsel no later                May 9, 2019
25   than:
26
     Counsel’s written objections to the Pre-
27   Sentence Report shall be delivered to the                  April 25, 2019
     Probation Officer and opposing counsel
28
     no later than:

                                                                                           1
 1
     The Proposed Presentence Report Shall be             April 11, 2019________________
 2   Disclosed to Counsel no Later Than:

 3
 4
 5
 6
     IT IS SO STIPULATED.
 7
 8   DATED: March 6, 2019                           By:   /s/ Thomas A. Johnson
                                                          THOMAS A. JOHNSON
 9                                                        Attorney for Jason Costa
10
     DATED: March 6, 2019                                 MCGREGOR W. SCOTT
11                                                        United States Attorney
12                                                  By:   /s/ Rosanne Rust
                                                          ROSANNE RUST
13                                                        Assistant United States Attorney
14
                                                ORDER
15
            IT IS SO ORDERED.
16
     DATED: March 7, 2019
17
18
                                                          Troy L. Nunley
19                                                        United States District Judge
20
21
22
23
24
25
26
27
28


                                                                                             2
